DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 5/17/22.
	Claims 1-14 are pending

Response to Arguments
	With respect to the argument that Ebaugh does not disclose generating a model by performing machine-learning using the teacher data for a model that is generated by performing machine-learning of characteristic information of the document data, and the argument that Chen does not disclose generating  a learning model (second learning model) by performing machine-learning of the teacher data for a pre-trained learning model (first model), the examiner respectfully disagrees. Morgana in fact discloses a pre-learning model based on a determination of keywords (fig. 4) based on frequency characteristics of the document and corpus, such as with respect to the frequency of the word determined as the count of the word divided by the count of words in the document and corpus ([0027], fig. 4). Further, a learnt model thereafter is determined based on a statistical confidence interval of the frequency in the page or document. In particular, the applicant states “The Office Action also cites Morgana. Although Morgana describes extracting keywords and highlighting the extracted keywords under certain conditions (step S430 is NO and S470 is Yes), this feature of Morgana is significantly different from "generating a second model, as a learnt model". Hence, at least this feature provides a distinction over Morgana as well as Ebaugh and Chen.” However, as is clarified below particularly with respect to the recited “learnt model” and Morgana, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebaugh et al. (US 20120096036, Herein “Ebaugh”) in view of Chen et al. (US 20060047497, Herein “Chen”) in view of Morgana et al. (US 20100005083, Herein “Morgana”).
Regarding claim 1, Ebaugh teaches a machine learning method executed by a computer (computer system (figs. 2, 3, and 5-7) such as for learning such as based on referencing a reference database [0016], performing adaptive learning [0134], and improving/accelerating pattern matching (abstract); e.g., stored frequency of word data, for instance, which are trained to be associated with a given document type, stored in a relational database [0144]), the method comprising:
acquiring teacher data to be used in supervised learning (manual indexing [0145] further based on reference database (abstract; [0016], [0068], [0079], [0080], [0081], [0083], [0087], [0114], [0127], etc. and including various references throughout Ebaugh demonstrating use of acquiring the reference database, such as used in a process of learning by experience [0145]; Examiner’s note: “to be used in supervised learning” is an intended use; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”), and plurality of document data (e.g., acquire an array of strings for a document file [0142]; such that the data of the document data may be referenced against the reference data of the reference database ([0079] and [0080]); even further, an array of strings among a plurality of documents for indexing [0044]);
specifying first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of a word in the teacher data (stored frequency of word data, for instance, which are trained to be associated with a given document type, stored in a relational database [0144]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (from among a plurality of documents and a plurality of fields, for instance, identify words/strings for performing comparison with the teacher data [0114]; based on the acquired plurality of strings in an array of strings for a document file, specify data corresponding with textual values  such  as frequency of words [0144], such as by specifying word frequency data for the array of strings for the document file [0146], in accordance with document files in accordance with respective document types [0144], such as in accordance with processing and cataloguing a plurality of documents [0008], such as for indexing documents [0044]); and
performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (automatically learn the type, for instance, of document types of documents based on an association with, e.g., data of the teacher data [0144]; in order to advance prosecution and despite being intended use language, it is noted that the reference also discloses, as for pre-learning, the document type is learned by experience and subsequently performed as a suggestion for manual indexing, for subsequent use in other automated document type matches [0145]; Examiner’s note: as pre-learning for the supervised learning is intended use language such that there is no description of the actual use of “performing machine-learning of characteristic information of the first document data” – see rationale above; further, “characteristic” and “supervised” are non-functional descriptive language).

	However, Ebaugh fails to specifically teach generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning; and generating a second model by performing machine-learning.
	Yet, in a related art, Chen discloses generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (calculating a weight and keyword feature vector of keyword based on the term frequency of that keyword within the document and the document frequency of the keyword ([0025], [0077] to [0080])); and generating a second model by performing machine-learning using the teacher data and the first model (generate the sentence feature vector (i.e., second model) based on the keyword feature vector (i.e., first model) [0073] and further based on teacher data such as document data used to calculate, e.g., lexical feature vector ([0081] and [0082]); that is, the second model is a function of the first model and further based on, at least, the lexical feature vector which is itself calculated from the teacher data (i.e., the collection of documents, such as the “collection of documents” described in [0081]); application within learning method for classification [0087]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first and second model based on frequency analysis and keyword extraction of Chen with the document processing based on frequency analysis for learning scheme of Ebaugh to have generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning; and generating a second model by performing machine-learning using the teacher data and the first model. The combination would allow for, according to the motivation of Chen, learning for processing of electronic content such as a collection of documents, thereby allowing for more efficiently processing the meaning of a large number of documents by learning based on a keyword/term analysis with respect to a learning model, thereby allowing for not only reducing the time consuming activities of accessing and processing documents, but also alleviating the user and/or system of the need to have full advance knowledge of a classification scheme, thus making processing documents easier for the user to identify certain content of al earned meaning [0002]; improved iterative learning ([0086] and [0087]). 
	Furthermore, Chen teaches:
acquiring teacher data to be used in supervised learning (training data including a set of documents [0025]), and plurality of document data (a given document, such as for determining a frequency of a given keyword within that document  [0025]);
	extracting a word based on the teacher data and the plurality of document data (identified keyword within a collection of documents (i.e., “teacher data”) and a given document (i.e., “plurality of document data”) ([0078] to [0080])). 

	However, Ebaugh in view of Chen fails to specifically teach generating a second model, as a learnt model, by performing machine-learning of the teacher data for the first model.
	Yet, in a related art, Morgana discloses document data including corpus data and a document (fig. 4, [0027]) for, e.g., frequency data corresponding to a word of a document, generate intra-document frequency confidence interval by performing learning or analysis of the respective word frequency data in addition to learning of frequency data with respect to a simple threshold analysis of the document and corpus ([0010], [0027], and [0028]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first and second data analysis for rendering a first and second models of Morgana with the word analysis of Ebaugh in view of Chen to have generating a second model, as a learnt model, by performing machine-learning of the teacher data for the first model. The combination would allow for, according to the motivation of Morgana, improving data processing of documents such as related to words or keywords and extraction [0001] such as by performing respective frequency analyses to determine not only meanings of words with respect to respective data sets but also for determining models for performing analysis on words, such as in determining keywords and phrases that represent a concept with respect to the document and reference document(s), such as based on frequency analyses ([0002] to [0006]). 
	Furthermore, Morgana makes abundantly clear:
	acquiring teacher data to be used in supervised learning (document data amongst which is included a document for comparison against document corpus [0010]), and plurality of document data (further including other document data, including document corpus data [0010]);
	extracting a word based on the teacher data and the plurality of document data (extracted word, such as for comparison with extracted word from the examined document and the extracted word from the document corpus [0010]; in particular, a word in common with the document and the document corpus is extracted for analysis with respect to, e.g., a simple threshold ([0027], fig. 4); the word extracted to a frequency of the word determined as the count of the word divided by the count of words in the document and corpus [0027]);
	specifying first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of the word in the teacher data (such as for a word not considered as stop word, specify frequency of word within a given document for frequency confidence interval analysis [0010] and fig. 4; frequency data of the document such as for use in a frequency confidence interval of the document for the word [0028]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (frequency of word across documents within corpus, such as appearance of word in each of the plurality of documents of the document corpus [0010] and, in particular, frequency of the word within the document corpus [0028]);
	generating a first model by performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (e.g., modeling of frequency words in corpus with respect to threshold (430, fig. 4); further, learning based on the simple frequency threshold calculus (e.g., whether a word is a stop word) (yes/no of 430, fig. 4); even further, using the frequencies determined, generating a frequency confidence interval in the corpus ([0027] and [0028]); that is, generate a statistical confidence interval of the word in the corpus based on a determination of learned common words (420) and learned frequency of words in corpus more than threshold (430) of fig. 4, based on data of the document and document corpus corresponding with common words (420, fig. 4));
	generating a second model, as a learnt model (based on a learned stop word analysis (i.e., learned keyword, fig. 4), generate intra-document frequency confidence interval for the document [0028]), by performing machine-learning of the teacher data for the first model (for the determined keyword, perform statistical frequency interval of the frequency of word in the page or document [0027]; as such, the first and the second models may be used for comparison of the model results, such as based on an alpha value chosen to allow more or less words ([0028]; [0031] to [0033])). 

Regarding claim 2, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, wherein a similarity between the second feature value and the first feature value is no less than a threshold (matching algorithm corresponding with a threshold ([0137] to [0139]); in particular, the document type may be obtained when a threshold of certainty for document match is reached, such as a match between the document word frequency data and the stored/learned word frequency data ([0144] to [0147])).

Regarding claim 3, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, further comprising, prior to the specifying: selecting the word in accordance with a plurality of first feature values and a plurality of second feature values, the plurality of first feature values being decided in accordance with frequencies of appearance of a plurality of words in the teacher data, the plurality of words including the word, the plurality of second feature values being decided in accordance with frequencies of appearance of the plurality of words in the plurality of document data (filtering word(s) based on the document file and/or the reference data [0128]; filtering  words of document data based on filtering criteria to determine word(s) (Table 1; [0168] to [0177]; [0201] and [0202], such as by filtering the document to find word data corresponding with a date format, further filtering the oldest date [0206]) and filtering words of the reference to determine word(s) based on criteria, such as by filtering the comparison database to include filtered data including birth date data ([0207] to [0213]) for determining a frequency comparison ([0184]).

Furthermore, Morgana teaches prior to the specifying: selecting the word in accordance with a plurality of first feature values and a plurality of second feature values (a selected word for analysis selected as a word common to the document and corpus based on identified common words ([0027] and [0028])), the plurality of first feature values being decided in accordance with frequencies of appearance of a plurality of words in the teacher data, the plurality of words including the word (frequency data with respect to the word, the frequency analysis performed with respect to the document ([0010], [0027] and [0028])), the plurality of second feature values being decided in accordance with frequencies of appearance of the plurality of words in the plurality of document data (frequency data with respect to the corpus ([0027] and [0028]) such that each of the plurality of first feature values of the document and the plurality of first feature values of the corpus are used in calculating the frequency of the word determined as the count of the word divided by the ocunt of words in the document and corpus [0027]). 

Regarding claim 5, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 3, wherein a feature value corresponding to the word among the plurality of second feature values is no more than a second threshold (filtering the word(s) based on a first filter and corresponding threshold (e.g., identifying words corresponding to a threshold length [0154]) and then filtering the word(s) based on a second filter and corresponding second threshold (e.g., identifying words excluding those not containing a capital letter [0154])).

Regarding claim 6, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, wherein among the plurality of document data, document data having the second feature value whose similarity with the first feature value is no more than a threshold (threshold comparison [0139]) is not used in the machine learning (only highest matching results above a threshold are used such asby presenting highest ranked matches to the user for performance of learning of an association [0139]; corresponding learning [0145]).

Regarding claim 7, Ebaugh teaches a machine learning apparatus comprising:
a memory (system ([0046], [0051] to [0058]) including memory ([0071] and [0072])); and
a processor coupled to the memory and the processor configured (computer system and processor (fig. 3); [0071] to [0075]) to:
acquire teacher data to be used in supervised learning (data of a comparison reference database [0068]  such as a reference database [0079], further based on reference data which may be associated with, e.g., a frequency data [0144]), and plurality of document data (document data received [0078]; document data for comparison and determination of, e.g., a document type [0144]),
perform a determine of first document data among the plurality of document data in accordance with a first feature value and a second feature value (determination of a document type of analyzed data based on a database of data including frequency data such that the frequency data of the analyzed unknown document may be compared with frequency data of the stored database [0144]), the first feature value being decided in accordance with a frequency of appearance of a word in the teacher data (frequency data in the stored database [0144]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (word/string data from among fields in accordance with a plurality of document data and further in accordance with frequency data in the unknown document ([0044], [0114] and [0144])), and
perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (repeated learning for indexing based on automated matching and subsequent manual indexing ([0139] to [0203]), such as involving automatically learn the type, for instance, of document types of documents based on an association with, e.g., data of the teacher data [0144]; as for pre-learning, the document type is pre-learned and suggested to the user as the most likely document type match, upon which the user may make a confirmation of the learned document type [0145]; Examiner’s note: as pre-learning for the supervised learning is intended use and/or non-functional descriptive language).

	However, Ebaugh fails to specifically teach generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning, and
	generate a second model by performing machine-learning.
	Yet, in a related art, Chen discloses generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (generate a keyword feature vector model based on characteristic information of the document data, such as frequency information with respect to document, such as document frequency corresponding with term and frequency of term within a document [0025]), and
	generate a second model by performing machine-learning (generate a sentence feature vector based on the keyword feature vector model (i.e., first model) and document set data such as a lexical feature vector as a function of document set ([0073] and [0081]); in other words, the second model is a function of the keyword feature vector model and the lexical feature vector which is further a function of teacher/documents data, such as the train sentence classifier 305 (fig. 3) for which the sentence feature vector is calculated as a function of the aforementioned first model and the document data corresponding with, e.g., the lexical feature vector ([0073], fig. 3)).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the model-based frequency analysis for term modeling of Chen with the term modeling based on frequency analysis of Ebaugh to have generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning, and generate a second model by performing machine-learning using the teacher data and the first model. The combination would allow for, according to the motivation of Chen, learning for processing of electronic content such as a collection of documents, thereby allowing for more efficiently processing the meaning of a large number of documents by learning based on a keyword/term analysis with respect to a learning model, thereby allowing for not only reducing the time consuming activities of accessing and processing documents, but also alleviating the user and/or system of the need to have full advance knowledge of a classification scheme, thus making processing documents easier for the user to identify certain content of al earned meaning [0002]. As such, the system will have an improved learning component [0087]. 
	Furthermore, Chen teaches:
	acquire teacher data to be used in supervised learning (documents, such as documents for determining the frequency of documents that contain the word [0025], such as in learning [0087]), and plurality of document data (data of a document including words, from which a frequency for a word may be determined, based on the plurality of words of the respective document (i.e., plurality of document data) [0025]),
	extract a word based on the teacher data and the plurality of document data (based on the document set and individual document, identify words, such that the word extraction based on the identification may be used to generate modeling (e.g., weight calculation based on word frequency analysis [0025])),
	perform a determine of first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of the word in the teacher data (among the documents as a frequency of the documents for which the term appears, creating a document frequency metric, the teacher data being a given term resides [0025]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (term frequency in each document (i.e., document data) [0025]).

	However, Ebaugh in view of Chen fails to specifically teach generate a second model, as a learnt model, by performing machine-learning of the teacher data for the first model.
	Yet, in a related art, Morgana discloses the generated intra-document confidence interval learned from, among other things, the determined threshold frequency analysis ([0027] and [0028]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first and second data analysis for rendering a first and second models of Morgana with the word analysis of Ebaugh in view of Chen to have generating a second model, as a learnt model, by performing machine-learning of the teacher data for the first model. The combination would allow for, according to the motivation of Morgana, improving data processing of documents such as related to words or keywords and extraction [0001] such as by performing respective frequency analyses to determine not only meanings of words with respect to respective data sets but also for determining models for performing analysis on words, such as in determining keywords and phrases that represent a concept with respect to the document and reference document(s), such as based on frequency analyses ([0002] to [0006]).
	Furthermore, Morgana teaches or makes abundantly clear:
	acquire teacher data to be used in supervised learning (words of a document (fig. 4)), and plurality of document data (words of a document corpus (fig. 4));
	extract a word based on the teacher data and the plurality of document data (extract a word common to the document and the corpus (fig. 4));
	perform a determine of first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of the word in the teacher data (frequency of word within a given document [0010]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (frequency of word across documents within corpus, such as appearance of word in each of the plurality of documents of the document corpus [0010]);
	generate a first model by perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (a pre-learning, initial step determining if frequency of words in corpus is more than a threshold and, if no for instance, generate a statistical confidence interval of the words in the corpus, learned based on, e.g., step 430 (fig. 4));
	generate a second model, as a learnt model, by performing machine-learning of the teacher data for the first model (learned from the analyses of 410 through 430, generate the statistical confidence interval of the frequency in the document (fig. 4, 450)).

Regarding claim 8, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 7, as explained above.
Claim 8 recites similar limitations as claim 2 – see rationale above. 

Regarding claim 9, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 7, as explained above.
Claim 9 recite similar limitations as claim 3 – see rejection rationale above. 

Regarding claim 10, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 7 and 9, as explained above.
Claim 10 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 11, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 7 and 9, as explained above.
Claim 11 recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 12, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 7, as explained above.
Claim 12 recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 13, Ebaugh teaches a non-transitory computer-readable medium storing a machine learning program that causes a computer to execute a process (computer product and medium [0269]) comprising:
	Claim 13 recites similar limitations as claims 1 and 7 – see rejection rationale above.

	Regarding claim 14, Ebaugh in view of Chen in view of Morgana teaches the limitations of claim 1, as above.
	Furthermore, Morgana teaches the machine learning method according to claim 1, wherein the characteristic information indicating meaning of words in sentences in the first document data (e.g., words determined to have a meaning of non-stop words [0027]) and relationship between the words (frequencies with respect to the other words in a given corpus [0027]). 



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebaugh in view of Chen in view of Morgana, as applied above, and in view of Ram (US 20090006391).
Regarding claim 4, Ebaugh in view of Chen in view of Morgana teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 3, wherein the selecting the word is selecting the word having the first feature value that is no less than a first threshold among the plurality of first feature values (using key words [0144]).
However, Ebaugh in view of Chen in view of Morgana fails to specifically teach that is no less than a first threshold.
Yet, in a related art, Ram discloses selecting words having a value above a threshold calculated from among word/keyword feature values [0010].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the identifying document content above a threshold of Ram with the categorizing documents based on textual content of Ebaugh in view of Chen in view of Morgana to have that is no less than a first threshold. The combination would allow for, according to the motivation of Ram, improving the efficiency and effectiveness of  determining information using documents for the purpose of identifying relevant content (E.g., text) within documents used to categorize the documents ([0002] and [0003]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144